  Case 18-30426              Doc 317   Filed 06/25/20 Entered 06/25/20 13:43:29        Desc Main
                                        Document     Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

                                                             )   Chapter 11
In re:
                                                             )
ACE MOTOR ACCEPTANCE CORPORATION,                            )   Case No. 18-30426
                                                             )
                             Debtor.                         )
                                                             )

         OBJECTION TO EX PARTE MOTION FOR RULE 2004 EXAMINATION
         FILED BY GARRETT MOTORS, INC. AND MOTION TO RECONSIDER

         Pursuant to Local Rules 2004-1 and 9013-1(f), The Russell Edward Algood Revocable

Trust Dated May 15, 2013, the Janet G. Algood Living Trust, the John G. Algood Living Trust,

the Malvin L. Algood Living Trust (collectively, the “Plan Proponents”) and Ace Motor

Acceptance Corporation (the “Debtor”) object to the Ex Parte Motion for Rule 2004

Examination of Debtor (the “2004 Motion”) [Doc. 303] filed by Garrett Motors Inc. (“Garrett”),

and move the Court to reconsider its ex parte order granting the 2004 Motion. [Doc. 310]. In

support thereof, the objecting parties state as follows:

                                           I. BACKGROUND

         1.       The Debtor filed a voluntary petition for relief under chapter 11 of the Bankruptcy

Code in this Court on March 15, 2018.

         2.       Garrett filed Claim 20 on May 22, 2018, asserting an unsecured, nonpriority claim

against the Debtor’s estate in the amount of $64,500.00. The asserted basis for the claim is

“forced buy out per each remaining contract.” See Claim No. 20-1.

         3.       Upon information and belief, Garrett’s claim relates to fees arising from its

election to repurchase loans from the Debtor, rather than allowing the Debtor to sell said loans




MWH: 10412.001; 00023049.1
 Case 18-30426               Doc 317   Filed 06/25/20 Entered 06/25/20 13:43:29       Desc Main
                                        Document     Page 2 of 7



from its portfolio in bankruptcy, pursuant to the parties’ BHPH Purchasing & Performance

Agreement (the “Agreement”).

         4.       The Court confirmed a plan of liquidation submitted by the Plan Proponents on

May 11, 2020. See Order Confirming Chapter 11 Plan [Doc. 277].

         5.       Pursuant to the confirmed plan, the Plan Proponents objected to Garrett’s claim

on May 14, 2020 on the grounds that, inter alia, there is no basis for the asserted debt under the

parties’ Agreement or otherwise. See Objection to Claim [Doc. 288].

         6.       In response, Garrett has alleged (a) that the Debtor tortiously and wrongfully

“forced” it to repurchase the subject loans. See Garrett Motors, Inc.’s Response to Objection to

Claim [Doc. 302]. In addition, Garrett filed the 2004 Motion seeking to examine the Debtor and

to obtain a variety of documents unrelated to the claim at issue in this contested matter.

         7.       The Court entered an ex parte order allowing the 2004 Motion on June 19, 2020.

[Doc. 310]. The Plan Proponents and the Debtor timely interpose this objection and motion for

reconsideration pursuant to Local Rule 9013-1(f) and request a hearing on the same.

                    II. REASONS THE 2004 MOTION SHOULD BE DENIED

                  A. Rule 2004 Discovery is Inappropriate in a Contested Matter

         8.       The objection to Garrett’s claim constitutes a “contested matter” under

Bankruptcy Rule 9014. “If a dispute in a bankruptcy proceeding is not an adversary proceeding,

it is a contested matter.” In re Swiss Chalet, Inc., 2013 Bankr. LEXIS 918, *11 (Bankr. D. P.R.

March 11, 2013). See also 10-9014 Collier on Bankruptcy ¶ 9014.01 (“Numerous types of

contested matters arise with some frequency in bankruptcy cases; the list is endless.”).




MWH: 10412.001; 00023049.1                         2
 Case 18-30426               Doc 317   Filed 06/25/20 Entered 06/25/20 13:43:29          Desc Main
                                        Document     Page 3 of 7



         9.       Discovery related to such a contested matter is governed by Bankruptcy Rule

9014(c) (incorporating the relevant discovery rules contained in the Federal Rules of Civil

Procedure), rather than by Rule 2004.

         10.      The scope of an examination under Rule 2004 is “unfettered and broad” and is

commonly characterized as more in the nature of a “fishing expedition.” In re The Bennett

Funding Group, Inc., 203 B.R. 24 (Bankr. N.D.N.Y. 1996) (citing In re GHR Energy Corp., 33

B.R. 451, 453 (Bankr. D. Mass. 1983); In re Wilcher, 56 B.R. 428, 433 (Bankr. N.D. Ill. 1985)).

         11.      On the other hand, the “well recognized rule is that once an adversary proceeding

or contested matter has been commenced, discovery is made pursuant to the Fed. R. Bankr. P.

7026 et seq., rather than by a Fed. R. Bankr. P. 2004 examination.” Bennett Funding, 203 B.R.

at 28 (citing authorities).

         12.      The justification for such a rule is self-evident. All parties engaged in litigation,

including debtors, are entitled to the due process protections afforded by the Federal Rules of

Civil Procedure. See, e.g., In re Vaughn, 151 B.R. 87, 89 n. 2 (Bankr. W.D. Tex. 1993) (“all

parties in interest in a bankruptcy case are entitled to the statutory due process protections

provided by the Rules of Bankruptcy Procedure”). “The underlying purpose of incorporating

Federal Rules of Civil Procedure into contested matters is to provide due process protections to

all parties of a dispute even though it does not rise to the status of a formal adversary

proceeding.” In re Analytical Systems, Inc., 71 B.R. 408, 412 (Bankr. N.D. Ga. 1987).

         13.      With the filing of the 2004 Motion, Garrett surreptitiously attempts an end-run

around the due process limitations imposed by the Federal Rules of Civil Procedure. On one

hand, it purports to seek discovery “with respect to Garrett’s right and ability to maintain its




MWH: 10412.001; 00023049.1                          3
 Case 18-30426               Doc 317   Filed 06/25/20 Entered 06/25/20 13:43:29          Desc Main
                                        Document     Page 4 of 7



Claim in light of the Objection filed by the Plain [sic] Proponents.” Thus, Garrett seemingly

recognizes the propriety of narrow discovery related to the Plan Proponents’ claim objection.

         14.      Simultaneously, however, Garrett seeks an ex parte order compelling the Debtor

(a) to produce all agreements between the parties, (b) to produce years’ worth of financial

documentation with no bearing on the instant dispute, (c) to produce unspecified

“communications and documents” related to purported demands by the Debtor (the occurrence of

which the Debtor disputes), and (d) to appear for an unlimited and unspecified witness

examination.

         15.      The Plan Proponents and the Debtor submit that, recognizing the weakness of its

existing claim, Garrett now seeks such broad discovery in a veiled attempt to “find” a new claim

that would enable it to lever money from the bankruptcy estate. Such inappropriate tactics fail to

provide the minimum level of due process to which the parties are entitled and subject them to

unfair prejudice.

                               B. The 2004 Motion is Unreasonable in Scope

         16.      The 2004 Motion seeks to compel the Debtor to produce contracts, statements of

account from 2016 forward, and “internal communications and documents of Debtor related to

Debtor’s demand to either sell Garrett’s receivable contracts or to require Garrett to pay a $300

per contract buy-out fee.” Moreover, Garrett seeks to compel the Debtor to sit for examination

without any indication of the deposition’s subject matter.

         17.      Such an ill-defined “fishing expedition” is wholly unwarranted here.

         18.      As an initial matter, the Debtor has already provided the underlying Agreement in

its entirety to Garrett’s counsel. There are no other contracts between the parties pertinent to

their dispute.




MWH: 10412.001; 00023049.1                         4
 Case 18-30426               Doc 317   Filed 06/25/20 Entered 06/25/20 13:43:29       Desc Main
                                        Document     Page 5 of 7



         19.      Next, any so-called “account statements” sought in the 2004 Motion are irrelevant

to the creditor’s attempt to recover a fee governed by the terms of the Agreement. Loan

collection reports were provided to Garrett regularly during the duration of its contractual

relationship with the Debtor. Requiring the Debtor to locate these same reports and provide

them, again, when they are already in Garrett’s possession is neither proportional to the needs of

the dispute before the Court nor reasonable.

         20.      This is particularly true when the Debtor has ceased its pre-bankruptcy operations

and no longer has any employees.

         21.      Garrett, on the other hand, continues in business in Hampton, Virginia.

According to its website (www.garrettmotorsinc.com) the company continues to sell cars and

offers ongoing financing to its customers.          Garrett also employs at least seven workers

(including, but not limited to, Ronnie Garrett, Donna Garrett, Shawn Teakley, Tim Shaughnessy,

Paul Moscak, Vinny Shaughnessy, and Scott Davis). Indeed, Garrett’s advertising slogan is

“RIDE TODAY WITH IN HOUSE FINANCING – GARR*RON*TEE YOU.” As among the

parties to this dispute, it appears that Garrett is in the best position to produce the very same

records it now seeks from the Debtor.

         22.      As for internal documents and communications related to an alleged demand to

sell the loan contracts at issue, the Debtor denies that any such “demand” occurred.

Accordingly, it is unaware of any responsive documents that it could produce.

         23.      Finally, Garrett asks the Court to compel the Debtor to appear for a witness

examination. However, Garrett has made no effort to identify the matters upon which it intends

to question the Debtor.          Its failure to do so is plainly inconsistent with Bankruptcy Rule

7030(b)(6) and, again, subjects the Debtor and the Plan Proponents to unfair prejudice. See, e.g.,




MWH: 10412.001; 00023049.1                          5
 Case 18-30426               Doc 317   Filed 06/25/20 Entered 06/25/20 13:43:29       Desc Main
                                        Document     Page 6 of 7



Analytical Systems, 71 B.R. at 412 (allowing examination, but only subject to protections of Rule

30(b)(6)).

         24.      Thus, in addition to the impropriety of using Bankruptcy Rule 2004 as a discovery

device in this contested matter, the Court should deny the Rule 2004 Motion on the grounds that

it is overreaching, seeks irrelevant information, and fails to comply with the appliable Rules of

Civil Procedure.

                                          III. CONCLUSION

         WHEREFORE, the Debtor and the Plan Proponents pray the Court to reconsider its ex

parte order granting the Rule 2004 Motion, deny the same, and grant such other relief as is just

and proper.

Dated: Charlotte, North Carolina
       June 25, 2020

                                                MOON WRIGHT & HOUSTON, PLLC

                                                      /s/ Richard S. Wright
                                                Richard S. Wright (Bar No. 24622)
                                                121 West Trade Street, Suite 1950
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 944-6560
                                                Counsel for the Plan Proponents


                                                THE HENDERSON LAW FIRM, PLLC

                                                      /s/ James H. Henderson
                                                James H. Henderson (Bar No. 13536)
                                                1120 Greenwood Cliff
                                                Charlotte, North Carolina 28204
                                                Telephone: (704) 333-3444
                                                Counsel for the Debtor




MWH: 10412.001; 00023049.1                         6
 Case 18-30426               Doc 317   Filed 06/25/20 Entered 06/25/20 13:43:29    Desc Main
                                        Document     Page 7 of 7



                                       CERTIFICATE OF SERVICE

         I hereby certify that the foregoing OBJECTION TO EX PARTE MOTION FOR RULE

2004 EXAMINATION FILED BY GARRETT MOTORS, INC. AND MOTION TO

RECONSIDER was served by electronic notification on those parties registered with the United

States Bankruptcy Court, Western District of North Carolina ECF system to receive notices for

this case on the date shown below.

Dated: Charlotte, North Carolina
       June 25, 2020

                                                MOON WRIGHT & HOUSTON, PLLC

                                                      /s/ Richard S. Wright
                                                Richard S. Wright (NC Bar No. 24622)
                                                121 West Trade Street, Suite 1950
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 944-6560
                                                Counsel for the Plan Proponents




MWH: 10412.001; 00023049.1                         7
